Filed 11/12/21 P. v. Hollis CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C092116

           v.                                                                      (Super. Ct. No. 10F08037)

 SHAYANA HOLLIS,

                    Defendant and Appellant.




         In 2010, defendant Shayana Hollis’s codefendant, Marquis Greenwood, shot and
killed defendant’s boyfriend during a botched armed robbery while defendant waited in
the car. Defendant pleaded no contest to voluntary manslaughter (Pen. Code, § 192,




                                                             1
subd. (a))1 and admitted that she was a principal who was armed during the commission
of the offense (§ 12022, subd. (a)(1)). In 2019, defendant petitioned the trial court for
resentencing pursuant to section 1170.95, which the trial court denied because she was
not convicted of murder and thus not eligible for relief under the statute. Defendant
appeals the trial court’s denial of her petition, arguing it erred when it ruled that her
voluntary manslaughter conviction bars her from relief. We find no error and affirm.
                                      BACKGROUND
        Originally charged with first degree murder under a theory of felony murder,
defendant ultimately pleaded no contest to voluntary manslaughter and admitted that she
was a principal who was armed during the commission of the offense. The trial court
sentenced defendant to a stipulated 12-year prison term. While defendant was serving
her 12-year prison term, the Legislature enacted Senate Bill No. 1437 (2017-2018 Reg.
Sess.) (Stats. 2018, ch. 1015, §§ 1-4), which amended the law governing murder liability
under the felony murder and natural and probable consequences theories and provided a
new procedure under section 1170.95 for eligible defendants to petition for recall and
resentencing.
        Defendant filed a section 1170.95 petition. The People informally opposed the
petition via letter, and defendant filed a reply. The People then filed a motion to dismiss
the petition, and the trial court appointed counsel and ordered further briefing. After
receiving the additional briefing from both parties, the trial court denied the petition,
finding defendant had not established a prima facie case for resentencing, as she was not
convicted of murder, but manslaughter.




1   Undesignated references are to the Penal Code.

                                               2
                                        DISCUSSION
                                               I
               Application of Section 1170.95 to Guilty Manslaughter Plea
       Defendant claims on appeal that section 1170.95 applies to persons who were
charged with murder under a felony murder or natural and probable consequences theory
but pleaded guilty to manslaughter to avoid trial.
       “ ‘If the language [of a statute] is clear, courts must generally follow its plain
meaning unless a literal interpretation would result in absurd consequences the
Legislature did not intend.’ ” (People v. Flores (2020) 44 Cal.App.5th 985, 992
(Flores).)
       “[S]ection 1170.95 authorizes only a person who was ‘convicted of felony murder
or murder under a natural and probable consequences theory [to] file a petition with the
court that sentenced the petitioner to have the petitioner’s murder conviction
vacated . . . .’ (Id., subd. (a), italics added.) If the petitioner makes a prima facie
showing that he or she is entitled to relief, the sentencing court must ‘hold a hearing to
determine whether to vacate the murder conviction and to recall the sentence and
resentence the petitioner on any remaining counts . . . .’ (Id., subd. (d)(1), italics added.)
In lieu of a resentencing hearing, the parties may stipulate that ‘the petitioner is eligible to
have his or her murder conviction vacated’ and to be resentenced. (Id., subd. (d)(2),
italics added.)” (Flores, supra, 44 Cal.App.5th at p. 993.) “Through its repeated and
exclusive references to murder, the plain language of section 1170.95 limits relief only to
qualifying persons who were convicted of murder.” (Ibid.; see People v. Cervantes
(2020) 44 Cal.App.5th 884, 887 (Cervantes) [“The plain language of [section 1170.95] is
explicit; its scope is limited to murder convictions”].)
       “Section 1170.95 does not mention, and thus does not provide relief to, persons
convicted of manslaughter, which, ‘while a lesser included offense of murder, is clearly a
separate offense . . . .’ [Citation.] Had the Legislature intended to make section 1170.95

                                               3
available to defendants convicted of manslaughter, it easily could have done so.”
(Flores, supra, 44 Cal.App.5th at p. 993; see Cervantes, supra, 44 Cal.App.5th at p. 887
[“[t]here is no reference [in section 1170.95] to the crime of voluntary manslaughter”].)
         Defendant relies on section 1170.95, subdivision (a)(2), which provides, “The
petitioner was convicted of first degree or second degree murder following a trial or
accepted a plea offer in lieu of a trial at which the petitioner could be convicted for first
degree or second degree murder.” (Italics added.) Defendant contends there is an
ambiguity in the statute, in that section 1170.95, subdivision (a) appears to apply only to
those convicted of murder, as opposed to the language of section 1170.95, subdivision
(a)(2), which appears broader in that it includes those who accepted a plea offer in lieu of
trial.
         At the outset, we are not persuaded by defendant’s contention that the statute’s
reference to individuals who accepted pleas renders the statute ambiguous, because this
statutory construction “places outsized importance on a single clause to the exclusion of
the provision’s other language. . . . [T]he remaining portions of section 1170.95
repeatedly and exclusively refer to murder, not manslaughter.” (Flores, supra,
44 Cal.App.5th at p. 995.) We further find the reasoning of People v. Sanchez (2020)
48 Cal.App.5th 914 (Sanchez) persuasive on this point.
         “Specifying that section 1170.95 applies to murder convictions both by trial and
by guilty plea clarifies that it does not matter how the murder conviction was obtained for
section 1170.95 to apply. Regardless of whether that clarification was necessary, ‘ “the
Legislature may choose to state all applicable legal principles in a statute rather than
leave some to even a predictable judicial decision.” ’ [Citation.] Express statutory
language defining the class of defendants to whom section 1170.95 applies is not
surplusage. [Citation.] Such clarification ‘may eliminate potential confusion and avoid
the need to research extraneous legal sources to understand the statute’s full meaning.’ ”
(Sanchez, supra, 48 Cal.App.5th at p. 919.)

                                              4
       Moreover, even if we were to assume for the sake of argument that section
1170.95, subdivision (a)(2) is ambiguous, we agree with the analysis in People v. Turner
(2020) 45 Cal.App.5th 428 (Turner), that the legislative history of Senate Bill No. 1437
reflects that the Legislature wanted to provide relief only to those who were convicted of
felony murder or of murder on a natural and probable consequences theory. (Turner, at
pp. 436-438.)
       Nor, contrary to defendant’s claim, is such an interpretation absurd or contrary to
the legislative intent. “The legislative goal was to eliminate the sentencing disparity
caused by the felony-murder rule. That goal was properly achieved by the section
1170.95 petition procedure to vacate those murder convictions.” (Cervantes, supra,
44 Cal.App.5th at p. 889, fn. omitted; see Flores, supra, 44 Cal.App.5th at pp. 996-997.)
The punishment for manslaughter is already less than that imposed for first or second
degree murder, and the determinate sentencing ranges permit a sentencing judge to make
punishment commensurate with a defendant’s culpability based on aggravating and
mitigating factors. “Providing relief solely to defendants convicted of murder under a
felony-murder or natural and probable consequences theory does not conflict with the
Legislature’s stated objective to make ‘statutory changes to more equitably sentence
offenders.’ ” (Turner, supra, 45 Cal.App.5th at p. 439.)
       Because the plain language of section 1170.95 is clear, and does not lead to an
absurd result, we will follow its plain meaning and conclude that convictions for
voluntary manslaughter are ineligible for section 1170.95 relief. In so doing, we are in
accord with the uniform line of decisions by other courts of appeal that section 1170.95
applies to defendants convicted of murder, not to defendants who plead to and are
convicted of a lesser offense. (Sanchez, supra, 48 Cal.App.5th at p. 916 [charged with
first degree murder with a gang enhancement, pleaded guilty to voluntary manslaughter
and admitted enhancement]; Turner, supra, 45 Cal.App.5th at pp. 431-432 [charged with
first degree murder and firearm and gang enhancements, pleaded guilty to voluntary

                                             5
manslaughter and admitted firearm enhancement]; Flores, supra, 44 Cal.App.5th at
pp. 989-990 [charged with murder with robbery and gang enhancements, pleaded guilty
to voluntary manslaughter and admitted enhancements]; Cervantes, supra,
44 Cal.App.5th at p. 887 [charged with murder, pleaded no contest to voluntary
manslaughter]; People v. Paige (2020) 51 Cal.App.5th 194, 197, 200-206 [charged with
murder, pleaded guilty to voluntary manslaughter].) Defendant acknowledges these
authorities in her reply brief and urges us not to follow them. We decline the invitation
and conclude the trial court did not err in summarily denying defendant’s petition.
       Finally, defendant’s invocation of the rule of lenity is unavailing, because the
rule -- which “ ‘generally requires that “ambiguity in a criminal statute should be
resolved in favor of lenity, giving the defendant the benefit of every reasonable doubt on
questions of interpretation” ’ ” -- does not apply simply because there are multiple
reasonable interpretations of a penal statute. (People v. Nuckles (2013) 56 Cal.4th 601,
611.) It applies only in cases of egregious ambiguity, where we can only guess what the
Legislature intended. (Ibid.) “No such uncertainty exists here.” (Ibid.)
                                              II
                                     Equal Protection
       Defendant next contends an interpretation of section 1170.95 that excludes
manslaughter plea convictions violates equal protection. She claims there “could be no
rational basis for giving [defendants] charged with murder -- the most serious crime -- the
benefit of [Senate Bill No.] 1437, but withholding that benefit from a defendant charged
with a lesser included offense.”
       “ ‘The first prerequisite to a meritorious claim under the equal protection clause is
a showing that the state has adopted a classification that affects two or more similarly
situated groups in an unequal manner.’ [Citations.] This initial inquiry is not whether
persons are similarly situated for all purposes, but ‘whether they are similarly situated for



                                              6
purposes of the law challenged.’ ” (Cooley v. Superior Court (2002) 29 Cal.4th 228, 253,
original italics.)
       Defendant was convicted of voluntary manslaughter, a different crime than
murder, which carries a different punishment than murder; she is not similarly situated to
those convicted of murder. (See Cervantes, supra, 44 Cal.App.5th at p. 888.) Thus,
defendant’s equal protection challenge fails at the first step.
                                              III
                                      Prima Facie Case
       Defendant last contends that the trial court must issue an order to show cause and
hold an evidentiary hearing because her petition was at least facially sufficient to state a
prima facie case. We disagree.
       The California Supreme Court recently decided People v. Lewis (2021) 11 Cal.5th
952 (Lewis), which clarifies the process that trial courts must undertake when they
receive a section 1170.95 petition. Lewis explains that once a defendant files a facially
sufficient petition, as described in subdivision (c), the trial court must appoint counsel for
the defendant and receive briefing from the parties. (Lewis, at pp. 962-964, 970.)
Thereafter, “ ‘with the benefit of advocacy for both sides,’ ” the trial court conducts a
single prima facie review of the petition. (Id. at pp. 970-971; see id. at pp. 961-967.) It
further states that “the parties can, and should, use the record of conviction to aid the trial
court in reliably assessing whether a petitioner has made a prima facie case for relief
under subdivision (c).” (Id. at p. 972.)
       Here, consistent with the requirements in Lewis, the trial court appointed counsel
and received briefing prior to concluding defendant failed to state a prima facie case for
relief. As discussed, to state a prima facie case, defendant must have actually been
convicted of felony murder or murder under a natural and probable consequences theory.
(§ 1170.95, subds. (a), (b)(1)(A).) Here, defendant’s form petition avers that she pleaded
guilty or no contest to first or second degree murder, when in fact, the record of

                                               7
conviction discloses that defendant pleaded no contest to voluntary manslaughter. Thus,
the trial court did not err by concluding defendant failed to state a prima facie case and
denying her petition on that basis.
                                      DISPOSITION
       The order denying the section 1170.95 petition is affirmed.



                                                     /S/
                                                  MAURO, J.



We concur:



    /S/
ROBIE, Acting P. J.



   /S/
DUARTE, J.




                                             8